                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 LARRY MACK,                                             Civil Action No. 17-5010 (SDW)

                Plaintiff,

        v.                                                          OPINION

 ESSEX COUNTY, et al.,

                Defendants.


WIGENTON, District Judge:

       This matter comes before the Court on the second motion for summary judgment filed in

this matter by Defendants O’Connor and Rizvi which seeks the dismissal of Plaintiff’s remaining

retaliation claims. (ECF No. 33). Plaintiff did not file opposition to the motion. The Court having

reviewed the motion and the record of this matter, and for the reasons set forth below, Defendants’

motion shall be granted, and judgment shall be entered in favor of Defendants as to Plaintiff’s

remaining claims.



I. BACKGROUND

       As this Court summarized the factual background of this matter at length in the opinion

granting Defendants’ previous summary judgment motion, this Court need not repeat that

summary here, and will instead only summarize those facts which are germane to Plaintiff’s

remaining First Amendment retaliation claims. (See ECF No. 31). In his complaint in this matter,

Plaintiff alleged that Dr. Rizvi, following Plaintiff’s repeated complaints regarding his medical

care in March 2017 threatened to transfer Plaintiff to another housing unit if he continued to

complain, which Plaintiff believed was retaliatory in nature. (ECF No. 1 at 10). Plaintiff further



                                                1
stated that Defendant O’Connor, after being asked if Plaintiff’s wheelchair would be fixed,

threatened to have Plaintiff’s wheelchair “confiscated as contraband” if Plaintiff didn’t cease his

complaints. (Id.). Plaintiff did allege, however, that O’Connor told him the wheelchair would be

fixed. (Id.).

        During his deposition, Plaintiff made scant reference of these alleged threats. Indeed, he

did not mention the wheelchair confiscation claim at all, and said only the following regarding the

alleged threats:

                . . . with Dr. O’Connor, [it] was just that if you complained too
                much, . . . [he would] nudge you [out the door] or wo[uldn’t] see
                you or try to hear what you’re trying to say.

                       And like with Rizvi, I complained to him to the point I told
                him [he thought there] ain’t nothing wrong with me or whatever the
                case may be because, look, I was complaining too much.

                       I also put that in my certification to him. Because one time,
                he even threatened to send me to 2B1. If I keep complaining, he
                was going to move me.

                       So, to that point, I knew I was going to put it in the
                Complaint, because it was like my medical necessities is more
                important that you sending me to another facility because I’m
                complaining about something that I feel I need.

(Document 21 attached to ECF No. 33 at 24). Despite these actions, Plaintiff testified that he

didn’t believe that either doctor intended to harm him, and that his issues with the doctors arose

mostly out of his disagreements with the course of treatment Dr. Rizvi chose or with Dr.

O’Connor’s inability to force the federal government to replace Plaintiff’s wheelchair. (Id. at 22-

25). As to Dr. Rizvi’s alleged threat, it is not clear what a move to 2B1 would have entailed other

than that this would have meant Plaintiff’s transfer to a different unit outside of the jail’s infirmary.

Plaintiff has provided no evidence to suggest that such a move would have prevented further

treatment, or whether “2B1” was a non-medical unit.

                                                   2
II. DISCUSSION

A. Legal Standard

        Pursuant to Rule 56, a court should grant a motion for summary judgment where the record

“shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of

“identifying those portions of the pleadings depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is

material “if it bears on an essential element of the plaintiff’s claim,” and is genuine if “a reasonable

jury could find in favor of the non-moving party.” Blunt v. Lower Merion School Dist., 767 F.3d

247, 265 (3d Cir. 2014). In deciding a motion for summary judgment a district court must “view

the underlying facts and all reasonable inferences therefrom in the light most favorable to the party

opposing the motion,” Id., but must not make credibility determinations or engage in any weighing

of the evidence. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “Where the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

[however,] there is no genuine issue for trial.” Matsuhita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

        Once the moving party has met this initial burden, the burden shifts to the non-moving

party who must provide evidence sufficient to establish that a reasonable jury could find in the

non-moving party’s favor to warrant the denial of a summary judgment motion. Lawrence v. Nat’l

Westminster Bank New Jersey, 98 F.3d 61, 65 (3d Cir. 1996); Serodio v. Rutgers, 27 F. Supp. 3d

546, 550 (D.N.J. 2014). “A nonmoving party has created a genuine issue of material fact if it has

provided sufficient evidence to allow a jury to find in its favor at trial. However, the party opposing

                                                   3
the motion for summary judgment cannot rest on mere allegations, instead it must present actual

evidence that creates a genuine issue as to a material fact for trial.” Serodio, 27 F. Supp. 3d at 550.

       Pursuant to Federal Rule of Civil Procedure 56(e)(2) and Local Civil Rule 56.1, where, as

here, the moving party files a proper statement of material facts and the non-moving party fails to

file a responsive statement of disputed material facts, this Court is free to consider the moving

party’s statement of material facts undisputed and therefore admitted for the purposes of resolving

the motion for summary judgment. See, e.g., Ruth v. Sel. Ins. Co., No. 15-2616, 2017 WL 592146,

at *2-3 (D.N.J. Feb. 14, 2017). Even where the defendants’ statement of material facts is deemed

admitted and unopposed, a district court is still required to “satisfy itself that summary judgment

is proper because there are no genuine disputes of material fact and that [Defendants are] entitled

to judgment as a matter of law” in order to grant summary judgment. Id. At 2 (citing Anchorage

Assocs. v. Virgin Islands Bd. Of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990)).



B. Analysis

       Defendants Rizvi and O’Connor argue that they are entitled to summary judgment as to

Plaintiff’s sole remaining First Amendment retaliation claims. To make out a claim for First

Amendment retaliation, a Plaintiff must present facts which would permit a jury to find that the

Plaintiff engaged in constitutionally protected conduct, that the defendant took retaliatory actions

sufficient to deter a person of ordinary firmness from exercising his constitutional rights, and a

causal link between the constitutionally protected conduct and the retaliatory action. See Thomas

v. Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006); see also Mitchell v. Horn, 318 F.3d 523,

530 (3d Cir. 2003). This causal link can be established by showing that the “constitutionally

protected conduct was a substantial or motivating factor” in the retaliatory action. Conrad v. Penn.



                                                  4
State Pol., 902 F.3d 179, 184 (3d Cir. 2018). As to Doctor O’Connor, Plaintiff has not provided

evidence which would permit a reasonable juror to find that the doctor engaged in any retaliatory

action against him. Although Plaintiff alleged in his complaint that O’Connor threatened the

confiscation of his wheelchair, Plaintiff has provided no competent evidence in support of this

assertion – he did not testify to any such threat during his deposition, and has not otherwise

provided any proof in support of the allegation. Plaintiff’s claim against O’Connor thus fails as a

matter of law, and Defendant O’Connor is entitled to summary judgment.

       Plaintiff’s claim against Dr. Rizvi is slightly more complicated. The only evidence Plaintiff

has presented as to Rizvi’s alleged threat to have Plaintiff moved was a short exchange, quoted

above, during his deposition. According to Plaintiff, Dr. Rizvi, tired of Plaintiff’s constant

complaints about his medical treatment, threatened to have Plaintiff moved if he didn’t stop

complaining.     Assuming, arguendo, that such complaints regarding medical treatment are

constitutionally protected, Plaintiff’s testimony could support a finding of a protected activity and

that the doctor’s retaliatory action, a threat to transfer him, was a motivating factor in the doctor’s

choice to make the threat. As such, Plaintiff’s claim essentially rises and falls with the second

prong of a retaliation claim – whether such a threat would have been sufficient to deter a person

of ordinary firmness from making further complaints regarding his medical treatment. Plaintiff

has presented no testimony or evidence, however, which would provide context to the transfer

threat. Although Plaintiff identifies the area to which the doctor threatened to move him as unit

2B1, Plaintiff does not provide any evidence which would explain the nature or purpose of unit

2B1. Plaintiff’s testimony suggests that it was outside of the infirmary proper, but has not

explained whether this was another medical unit or a general population unit, nor has Plaintiff

provided any evidence which would indicate whether Plaintiff’s medical treatment or level of care



                                                  5
would have been altered or reduced as a result of such a transfer. Without context for how a unit

transfer would have negatively affected Plaintiff, his medical care, or his standard of prison life, a

reasonable juror could not find that a single threat of a transfer to another unit would be sufficient

to deter a reasonable person from continuing to express his opinion as to the state of his medical

treatment.1 As Plaintiff has provided no evidence which could permit such a finding by a

reasonable juror, there is no genuine issue of material fact as to that element of Plaintiff’s First

Amendment retaliation claim, and Defendant Rizvi is entitled to summary judgment on Plaintiff’s

retaliation claim. Defendants’ motion is therefore granted.



III. CONCLUSION

       For the reasons stated above, this Court GRANTS Defendants’ second motion for summary

judgment, (ECF No. 33), and will enter judgment in favor of Defendants Rizvi and O’Connor as

to Plaintiff’s remaining retaliation claims. An appropriate order follows.




Dated: January 21, 2020                                       _s/ Susan D. Wigenton____
                                                              Susan D. Wigenton, U.S.D.J.




1
 This is especially true under the circumstances here – where the transfer threat was alleged to
have come from a doctor employed by a contracting entity and not a member of the prison’s staff
who has the authority to make routine prison transfers.
                                                  6
